840 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter Clyde WHITE, b/n/f Jean Swafford, Plaintiff-Appellant,v.Gary W. GERBITZ, District Attorney General for the 11thJudicial District of Tennessee and his assistants, LarryCampbell, Stan Lanzo and Paul L. Harrell, The City ofChattanooga, a municipal corporation, individually and byvirtue of the acts of its agents or officers, Steve Angel,Connie C. King, and H.Q. Evatt, Sheriff of Hamilton County, Defendants,George Dotson and Russell Bean, Defendants-Appellees.
No. 87-5231.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1988.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and S. ARTHUR SPIEGEL, District Judge.*

ORDER

2
The plaintiff appeals from an order granting summary judgment in favor of six (6) defendants in this civil rights action brought under 42 U.S.C. Sec. 1983.  The defendants for whom the summary judgment was granted have filed a motion to dismiss the appeal as to themselves.  The plaintiff has filed no response.


3
The record shows that summary judgment was granted in favor of defendants Angel, Bean, Dotson, Evatt, King and the City of Chattanooga.  Four (4) defendants remain.  Thereafter the plaintiff moved the district court for certification to appeal to this Court under 28 U.S.C. Sec. 1292(b).  The district court denied that motion.


4
Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all the parties or claims in an action is nonappealable.    William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam );  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam ).  This order was neither final nor certified for interlocutory review.  Therefore,


5
It is ORDERED that the motion to dismiss is granted.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation